 


109 HR 4332 IH: To provide for an automatic one-year extension of the authorizations of appropriations and direct spending programs of the Farm Security and Rural Investment Act of 2002 and to provide for an additional one-year extension if implementing legislation is not submitted with respect to the Doha Development Round of World Trade Organization negotiations by January 15, 2008, and for other purposes.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4332 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Peterson of Minnesota (for himself, Mr. Costa, Mr. Salazar, Mr. Holden, Mr. Butterfield, Mr. Etheridge, Ms. Herseth, Mr. Baca, Mr. Scott of Georgia, Mr. McIntyre, Mr. Davis of Tennessee, Mr. Pomeroy, Mr. Melancon, Mr. Cuellar, Mr. Marshall, Mr. Barrow, and Mr. Boswell) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for an automatic one-year extension of the authorizations of appropriations and direct spending programs of the Farm Security and Rural Investment Act of 2002 and to provide for an additional one-year extension if implementing legislation is not submitted with respect to the Doha Development Round of World Trade Organization negotiations by January 15, 2008, and for other purposes. 
 
 
1.Extension of Farm Security and Rural Investment Act of 2002 
(a)Crop programs 
(1)Automatic one-year extensionEvery reference in title I of the Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 7 U.S.C. 7901 et seq.), or in an amendment made by such title, to the 2007 crop year or the 2007 crop of a commodity shall be deemed to also cover the 2008 crop year and the 2008 crop of the same commodity. In the case of sections 1204(e)(1) and 1208(a) of such Act (7 U.S.C. 7934(e)(1), 7938(a)), the references to July 31, 2008, shall be deemed to be July 31, 2009. 
(2)Conditional additional year extensionIf the President does not submit to Congress implementing legislation with respect to the Doha Development Round of World Trade Organization negotiations by January 15, 2008— 
(A)every reference in title I of the Farm Security and Rural Investment Act of 2002, or in an amendment made by such title, that is deemed to cover the 2008 crop year or the 2008 crop of a commodity, by operation of paragraph (1), shall be deemed to instead cover the 2008 and 2009 crop years and the 2008 and 2009 crops of the same commodity; and 
(B)the references to July 31, 2008, in sections 1204(e)(1) and 1208(a) of such Act shall be deemed to be July 31, 2010. 
(b)Other direct spending programs and authorities 
(1)Automatic one-year extensionFor purposes of every direct spending program (as defined in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(8))) or other authority established or amended by the Farm Security and Rural Investment Act of 2002 (Public Law 107–171), other than crop programs covered by subsection (a), every reference to 2007 with regard to such programs or authority shall be deemed to refer instead to 2008. The funding level, acreage level, or tonnage level (as the case may be) specified for such a program or authority in such Act, or in an amendment made by such Act, for fiscal year 2007 shall also apply for fiscal year 2008. 
(2)Conditional additional year extensionIf the President does not submit to Congress implementing legislation with respect to the Doha Development Round of World Trade Organization negotiations by January 15, 2008— 
(A)every reference in a direct spending program or other authority established or amended by the Farm Security and Rural Investment Act of 2002 that is deemed to be 2008 rather than 2007, by operation of paragraph (1), shall be deemed to instead refer to 2009; and 
(B)the funding level, acreage level, or tonnage level (as the case may be) for fiscal year 2007 for such a program or authority shall apply for both fiscal years 2008 and 2009. 
(c)Extension of authorizations of appropriations and program terminations 
(1)Automatic one-year extensionEvery authorization of appropriations contained in the Farm Security and Rural Investment Act of 2002 (Public Law 107–171), or in an amendment made by such Act, that would otherwise expire on September 30, 2007, shall be deemed to expire on September 30, 2008. Every reference in such Act or in an amendment made by such Act to the termination of a program or authority in 2007 shall be deemed to refer instead to 2008. 
(2)Conditional additional year extensionIf the President does not submit to Congress implementing legislation with respect to the Doha Development Round of World Trade Organization negotiations by January 15, 2008— 
(A)every authorization of appropriations contained in the Farm Security and Rural Investment Act of 2002, or in an amendment made by such Act, that is deemed to expire on September 30, 2008, by operation of paragraph (1), shall be deemed to expire on September 30, 2009; and 
(B)every reference to the termination of a program or authority specified in such Act, or in an amendment made by such Act, that is deemed to occur in 2008 rather than 2007, by operation of paragraph (1), shall be deemed to occur instead in 2009.
(d)ExceptionThis section does not apply with respect to peanut storage costs under section 1307(a)(6) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7957(a)(6)).  
 
